 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBehring International, Inc. and Union No. 478, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 22-CA-7824September 26, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MIEMBERSJENKINS AND PENEI.I.OOn June 8, 1979, Administrative Law JudgeRobert M. Schwarzbart issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief and a docu-ment marked "verified petition supplementing therecord below." Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,2findings,3Respondent's request for oral argument is hereby denied, inasmuch asthe record and brief adequately present the issues to be decided2 Respondent asserts that the Administrative La Judge exhibited biasagainst Respondent in certain of his rulings and comments during thehearing We have carefully examined the record and find no merit in thiscontention.Respondent asserts that it should have been allowed to adduce testimo-ny from Board Agent Susan Anderson concerning "her investigation ofthe initial charge as well as certain affidavits and other material." Re-spondent asserts that the testimony and documents would have containedadmissions from various witnesses who testified, obtained when Andersonsolicited a withdrawal of the original charges filed against Respondent.At the hearing, the Administrative Law Judge revoked the subpena. Weare satisfied that the testimony sought by Respondent fell within the"limited evidentiary privilege which protects the informal investigatorialand trial-preparatory processes of regulatory agencies such as theNLRB," Stephens Produce Co.. Inc. v. VL.R.B., 515 F.2d 1373, 1376 (8thCir. 1975), and that Respondent has shown no substantial reason to disre-gard this privilege. We note that, upon proper request. Respondent wasgiven access to the prior statements by the General Counsel's witnessesfollowing their testimony on direct examination. We further find that theevidence sought to be adduced is irrelevant to any issue in this proceed-ing. Accordingly, we conclude that the Administrative Law Judge prop-erly revoked the subpena of Board Agent Anderson.a Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings,with one exception.In fn. 17 of his Decision, the Administrative Law Judge credited testi-mony by employee Michael Jaconski, which was denied by Station Man-ager James Waters, to the effect that a handwritten employee petitionwas signed by employees and taken to Waters, and that Waters thenasked that the petition be typed. We note that Jaconski, whose testimonywas generally discredited by the Administrative Law Judge, was the onlywitness who testified to the signing of a handwritten petition, and thatboth the General Counsel's witnesses and Respondent's witnesses testifiedspecifically that only the typed petition was signed by employees. Wetherefore find that only the typed petition was signed before Waters re-ceived it, although this finding does not detract from our finding, inagreement with the Administrative Law Judge, that Respondent instigat-252 NLRB No. 55and conclusions4of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.5In finding that Respondent unlawfully laid off itsemployees and subcontracted out its work, the Ad-ministrative Law Judge observed that Respondenthad not established any reason for taking these ac-tions at the time it did. Thus, he noted that thelayoff and subcontracting occurred shortly afterunlawful threats and grants of benefits in responseto an organizing campaign. Moreover, the employ-ees at the facility in question had been praised re-cently for the quality of their work. The Adminis-trative Law Judge noted that two employees whoattempted to forestall the election were retained athigher rates of pay following the subcontracting,while those employees who had not distinguishedthemselves by their opposition to the organizingeffort, as well as those employees who had sup-ported the Union, were laid off. Finally, Respond-ent can point to no contemporaneous event whichmight have motivated the layoffs at that time. Ac-cordingly, although Respondent has proffered aneconomic defense, we find that Respondent hasfailed to substantiate that defense with probativeevidence that it would have subcontracted out itsoperations at the time it did had it not feared theresumption of organizational activity.6For thisreason, we find that Respondent has failed to rebutthe General Counsel's prima facie case and, like theAdministrative Law Judge, we therefore concludethat Respondent unlawfully laid off its warehouseemployees and subcontracted its warehouse work.ed the meeting and the formulation of an employee petition requestingthe withdrawal of the petition for an election.4We take administrative notice of the fact that, following the close ofthe hearing herein, a change occurred in the leadership of Iran, Respond-ent's primary customer at its Edison facility. In its "verified petition sup-plementing the record below," Respondent alleges that, as a result of thischange, it reduced and later closed its operations at the Edison ware-house. We shall leave to the compliance stage of these proceedings thedetermination of the timing and nature of the impact of Iran's change inleadership on the operations at the facility involved herein, as well as theperiod during which employees would have worked had it not been forRespondent's unlawful layoff of employees and the subcontracting of itsoperations.I The Administrative Law Judge found that the instant violations go"to the very heart of the Act" and recommended that Respondent be or-dered to cease and desist from "in any other manner" interfering with,restraining, or coercing employees in the exercise of their protected Sec-tion 7 rights. In our recent Decision in Hickmorr Foods. Inc., 242 NLRB1357 (1979), we held that such broad injunctive language is warrantedonly when a respondent has been shown to have a proclivity to violatethe Act, or has engaged in such egregious or widespread misconduct asto demonstrate a general disregard for the employees' fundamental statu-tory rights. Inasmuch as the instant violations do not meet this test, weshall narrow the recommended Order and notice to proscribe only "likeor related" conductI For a general discussion of the burden of going forward once a primafacie case of unlawful discrimination has been made out, see Wright Line,a Division of Wright Line, Inc., 251 NLRB No. 150 (1980).354 BEHRING INTERNATIONAL, INC.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Behring International, Inc., Edison, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph (i):"(i) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them under Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we were represented byour attorney and presented evidence, it has beenfound that we have violated the National LaborRelations Act in certain respects. To correct andremedy these violations, we have been directed totake certain actions and to post this notice.WE WILL NOT question you concerning youractivities, sympathies, and desires as to LocalUnion No. 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or of the union activitiesand sympathies of other employees.WE WILL NOT ask you for the names of em-ployees who were active in bringing about theUnion's organizational campaign.WE WILL NOT threaten that your work willbe subcontracted or the warehouse closed ifyou support, work for, or vote for the Union.WE WILL NOT threaten to take away job-re-lated benefits if you support or vote for theUnion.WE WILL NOT promise or give you payraises or other economic or job benefits to per-suade you to withdraw your support from theabove-named Union, or any other labor orga-nization.WE WILL NOT solicit you to request with-drawal of any petition for representation elec-tion or to withdraw your support from theUnion.WE WILL NOT seek to induce you to encour-age our other employees to withdraw theirsupport from the Union.WE WILL NOT deliberately reduce the workavailable to you in the warehouse by divertingfreight, using contract labor or other means, todiscourage you from supporting the Union.WE WILL NOT coercively inform you thatyou are better off without the above-namedUnion or any other labor organization.WE WILL NOT subject you to discharge orlayoff because of your support for the above-named Union or any other labor organization.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under Section 7 of theNational Labor Relations Act, as amended.WE WILL offer Ray Stromberg, Eric Strom-berg, Clara Kitson, Michael Lanza, EugeneColacino, Anthony Ippolito, Edmund Ringen,and Joseph Sanders immediate and full rein-statement to their former jobs or, if such jobsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orother rights and privileges previously enjoyed,and WE WILL make each of them whole, withinterest, for losses they may have suffered byreason of our discrimination against them.BEHRING INTERNATIONAL, INC.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative LawJudge: This case was heard in Newark, New Jersey, on acomplaint based upon a charge and first amended chargefiled by Local Union No. 478, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union. The complaint, asamended at the hearing, alleges that Behring Internation-al, Inc., herein called the Respondent, violated Section8(a)(1) of the National Labor Relations Act, as amended,herein called the Act, by coercively interrogating certainof its employees concerning their membership in, activi-ties on behalf of, and sympathies for the Union; by offer-ing, promising, and granting its employees wage in-creases and other employment benefits in order to under-mine their support for the Union; by warning its employ-ees that they would be discharged if they became or re-mained union members; and by coercively informing itsemployees that they would be better off without a union;and violated Section 8(a)(3) and (1) of the Act by discri-minatorily laying off a total of eight employees on May 6and June 3, 1977.' and replacing them with employees ofi All dates hereinafter are 1977 unless stated to be otherwise355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan independent contractor.2With respect to certain ofthese allegations, the General Counsel, contrary to theRespondent, contends that Robert Lesniakowski and Mi-chael Jaconski, warehouse employees, acted as agents onbehalf of the Respondent within the meaning of Section2(11) of the Act.The Respondent, in its answer, denied the commissionof any unfair labor practices. Counsel for the GeneralCounsel and the Respondent have filed briefs whichhave been carefully considered.Upon the entire record, including my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, is engaged inthe business of providing warehousing and related serv-ices at its place of business in Edison, New Jersey, itsonly facility involved in this proceeding. In the courseand conduct of the Respondent's business operationsduring the 12 months preceding issuance of the com-plaint herein, a representative period, the Respondentcaused to be purchased, transferred, and delivered to itsEdison warehouse goods and materials valued in excessof $50,000, of which goods and materials valued inexcess of $50,000 were transported to said warehouse ininterstate commerce directly from States of the UnitedStates other than the State of New Jersey.In accordance with the foregoing conceded facts, Ifind that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE l.ABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.Ill. THE AL.I.EGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a warehouse in Edison, NewJersey,3where with its New York, New YorK, office itserves as the purchasing, storage, and freight-forwardingarm of the air force of a foreign government which,during the times relevant herein, obtained much of itsmaterial in the United States. Equipment procured by thecustomer government, often with the assistance and sup-port services of the Respondent, would be received andstored at the Edison warehouse prior to transshipment tothe purchasing country. This operation was under thegeneral supervision of George Murphy, the Respondent'svice president and director of military programs.Murphy, who reported to the Respondent's president,Alan Newhouse, was responsible for both the New York2 The Employees laid off on May 6 were Ray Stromberg, ClaraKitson, and Michael Lanza. The employees laid off on June 3 wereEugene Colacind, Anthony Ippolito, Edmund Ringen, Eric Stromberg,and Joseph Sanders.3 Nationally, the Respondent also operates about eight other ware-houses.City and Edison facilities and had established the Edisonwarehouse in November 1975. In 1977, during the eventsconsidered herein, James Waters was the Edison stationmanager in immediate charge of that warehouse's oper-ation, and Thomas (Wier) Wiercizewski was the ware-house supervisor and Waters' assistant. The parties are inagreement that all of the above-named individuals are su-pervisors within the meaning of Section 2(11) of the Act.With the assistance of employee Eric Stromberg, whohad made initial contact in February, the Union began itsorganizing campaign among the Respondent's warehouseemployees, conducting its first meeting on March 13 at arestaurant near the Edison warehouse. This was attendedby Union Business Representative John Senick and about9 of the Respondent's 14 warehouse employees. Amongthose who attended that meeting and signed union au-thorization cards were Lesniakowski and Jaconski, bothwho were both employed by the Respondent as rank-and-file warehousemen.On March 22, the Union filed the petition in Case 22-RC-7093 for a representation election among the Re-spondent's warehouse employees and, pursuant to anAgreement for Consent Election approved on April 7, anelection was conducted on April 25. Although the Unionwas not successful in the election and here questions cer-tain of the Respondent's preelection conduct, no objec-tions to the election were filed.4B. Alleged Acts of Interference, Restraint, andCoercion1. The employee meeting of March 31Evelyn Barbato5testified that, on March 31 at ap-proximately 9 a.m., she and all the other warehouse em-ployees were called by Lesniakowski and Jaconski to animmediate meeting in the conference room. No supervi-sors were present.When assembled, Lesniakowski told the employeesthat he and Jaconski had spoken with Waters, and thatWaters had stated that he was going to either subcon-tract the work or close down the warehouse if the Unionwere voted in. In the discussion that followed, variousemployees asked if Lesniakowski was certain of this andall wanted to know why he and Jaconski had gone tothe office themselves without having asked anyone else.Barbato recalled that Lesniakowski left the conferenceroom on several occasions during the meeting, returningeach time. On one occasion after leaving, he returnedand announced that, if the employees wrote and signed apetition against the Union, then Station Manager Waterswould not do anything to them; there would be no retri-bution. They could keep their jobs if the petition couldstop the Union. Barbato, in longhand, then wrote a docu-ment rejecting the forthcoming election, which was dic-tated to her by someone present. Jaconski took the page4 he agreed-upon unit included all warehouse employees employedby the Respondent at its Raritan Center, Edison, New Jersey, facility, butexcluding all office clerical employees, professional employees, manageri-al employees, and guards and supervisiors as defined in the Act.S Barbato was employed by the Respondent in various warehouse posi-tions from October 1975 to May 4, 1977. when she was terminated forreasons unrelated to this proceeding.356 BEHRING INTERNATIONAL, INC.from her, left the room, and returned with the followingtyped version of Barbato's draft:63-31-77To: Jim Waters, Station ManagerFrom: Whse.Subject: N.J. [sic] Labor BoardWe, the Whse. of Behring International agree towithdraw our union petition from the N.J. [sic]Labor Board.Before signing the petition, however, the employeesagreed that they did not want Lesniakowski and Ja-conski to take the paper by themselves to Waters' officebut that someone else should go with them. It generallywas agreed that Barbato should accompany the two mento Waters' office when they took him their petition. Theemployees then signed the typed page in alphabeticalorder and broke for lunch at or about noon.Lesniakowski and Jaconski, who ate together, hadagreed to meet Barbato in the conference room afterlunch and go together to Waters' office. However, whenBarbato returned at or about 1 p.m., she found that Les-niakowski and Jaconski had already gone to Waters'office without her. She went to the office area in searchof them and encountered Warehouse Supervisor Wier inthe reception room. Wier told Barbato that Lesniakowskiand Jaconski were in Waters' office. The door to thatoffice was closed. When Barbato replied that she wassupposed to be in Waters' office with Lesniakowski andJaconski, Wier told her that they were not to be dis-turbed. Barbato persisted that she was supposed to be inWaters' office with them and Wier repeated that Waterssaid that he did not want to be disturbed. Barbato re-turned to the conference room where the other employ-ees had reassembled after their lunch break to await thereturn of Lesniakowski and Jaconski.Jaconski and Lesniakowski, on reentering the confer-ence room, replied to Barbato's question as to why theyhad not waited for her by stating that Waters would nothave spoken in front of her. The employees then beganto draw up a list of items they wanted from the Re-spondent, including overtime pay after an 8-hour work-day,7a grievance committee, equal pay to all employeesfor equal work, and no repercussions because of the em-ployees' previous support for the Union. These proposalswere written by Ray Stromberg.8According to Barbato, Lesniakowski took the employ-ees' proposals out of the room and later returned statingthat Waters had said that he was not certain as to whatcould be done with regard to a grievance committee butwould give the employees an answer to that matter later.Waters could not himself decide whether the other itemscould be granted but would have to seek approval from6 The record reveals that the document had been typed on the Re-spondent's stationery by an expeditor. Jaconski testified that he had hadBarbato's draft typed at Waters' insistence.I At that time, overtime premium pay was available only after an em-ployee had worked for 40 hours in a given week, although he may haveworked more than 8 hours on a given day.I Employees Eric and Ray Stromberg are brothers.the Respondent's main office in Houston, Texas. Themeeting then broke up at approximately 3:30 p.m.Barbato's account of the March 31 meeting was sub-stantially corroborated by employees Eric Stromberg,Edmund Ringen, Eugene Colacino, and Anthony Ippo-lito, all of whom recalled that Lesniakowski and Ja-conski had called the meeting, at which Lesniakowskihad announced that he and Jaconski, concerned abouttheir jobs, had been talking to Waters, who had informedthem that there was a good chance that if the employeesvoted for the Union the Respondent would close thewarehouse or subcontract the work. If the employeeswould sign a paper to end the union election, there was agood possibility that the two men could talk Waters outof attempting to close the warehouse or subcontract thework. Ippolito, however, recalled that the employeeshad attempted unsucessfully to condition their signingthe request to withdraw the representation election peti-tion on Waters' agreement in writing to the employees'list of demands from the Company. Lesniakowski, how-ever, had reported to the group that Waters would agreeto the list of employee proposals in writing, as, the situa-tion being what it was, Waters did not want his name toappear on anything written.9Ippolito and Eric Stromberg recalled that, before themeeting ended on March 31, the employees elected athree-member grievance committee, which included thetwo Strombergs and Sanders. In addition, Stromberg andJaconski recalled that Waters personally came to theMarch 31 meeting shortly before it ended. Stromberg re-lated that Waters encouraged the employees to elect agrievance committee, which was done, and also dis-cussed various grievances with the committee and theother employees, including the matter of equal pay forequal work, agreeing that all should be paid on an equalbasis for the same warehouse work.10The employees were paid for the time spent at theMarch 31 meeting, their signed request for withdrawal ofthe election petition was retained by Waters, and theMarch 31 meeting conducted by and among employeeswithout supervisors, which consumed the time of theentire warehouse staff for virtually the whole workday,was unprecedented at the Edison warehouse.''Lesniakowski testified that immediately before tellingthe employees to go to the meeting on March 31 he andJaconski had asked Waters for the use of the conference9 These employees signed the election petition withdrawal request al-though Waters did not grant all their demands because, after some discus-sion, it was concluded that they still would be better off signing andhoping for the best.i' Jaconski's recollection of the March 31 meeting of which he clearlywas a cosponsor and principal participant was so unconvincingly poorand his testimony so evasive that absent independent corroboration he isnot credited where his testimony conflicts with that of other witnesses.As the other witnesses to the March 31 meeting did not testify thatWaters had come to the conference room toward its end and as Strom-berg, the only other witness to agree with Jaconski on this point alsoshowed a poor general recollection of events, I find from the weight ofthe evidence that Waters did not appear at the March 31 meeting, butthat a grievance committee was elected which thereafter was recognizedby management, and which processed grievances in the time periodbefore the election.II That night, Eric Stromberg reported the meeting to Senick, theunion representative, who told him not to worry.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom to discuss with the employees what was happeningin the warehouse, the union problem, and other matters.Waters had told them to use the conference room if itwas all right with Warehouse Supervisor Wier, whothereafter assented to the meeting after being assuredthat Waters had not objected.Lesniakowski related that he and Jaconski then gath-ered all the warehouse employees into the conferenceroom where he did most of the talking. Lesniakowskitold the group that the way everything was goingl2itwas very possible that the Company would subcontractthe work. It was also possible that it would close up.Lesniakowski stated that the Respondent could do eitherone of the two and the employees would all be out ofwork and collecting unemployment. Accordingly, Les-niakowski stated his belief that, if the employees drew upa petition to withdraw the union election while they stillhad jobs, everything would continue and the employeeswould have work. If they did not do this and the Unioncame in, nobody knew what was going to happen. Ac-cordingly, Lesniakowski stated that the union matter wasan important thing to resolve and the employees shouldsettle down, go back to work, and keep their jobs. 3Lesniakowski conceded that while the conference wasin session he left the room several times for various rea-sons, but asserted that he went to Waters' office onlyafter the petition was signed to take it to him. In this, hewas accompanied by Jaconski and Barbato. However,when they arrived in the office area, Waters' assistant,Joyce Hesse, informed them that Waters was out tolunch. Accordingly, Lesniakowski left the petition onWaters' desk and they all returned to the conferenceroom. While still in the conference room, someone re-ported that Waters had returned from lunch and was inhis office. It was then that Lesniakowski, accompaniedby Jaconski, returned to the office.On being reassured by Waters that he was too busy tosee them, Lesniakowski picked up the petition, whichwas still on Waters' desk, and stated that everyone in thewarehouse had drawn up a petition to withdraw fromthe Union. Waters replied that he could not answer anyquestions but would give the petition to someone to ex-amine.Lesniakowski, too, recalled that of overtime, paidmedical benefits, a grievance procedure, and equal pay12 At the time of the meeting, business volume was low in the ware-house."a Lesniakowski denied that he had used Waters' name as the source ofhis concern and proposed antiunion document, but stified as to two rea-sons for telling the employees on March 31 that if an election were heldthe Respondent would subcontract their work. The first was his knowl-edge that at the time in question freight which otherwise would havebeen delivered to the Respondent's Edison warehouse was being divertedto the nearby warehouse of Summit Associates, whose employees werehandling it, and, second, because of an incident about 3 days before theMarch 31 meeting. At that time, while seated two stools down fromWarehouse Foreman Christopher Houlihan at a bar, Lesniakowski over-heard Houlihan tell an acquaintance that the freight was being divertedto the Summit building and that it looked as though "they" were goingto subcontract out the work if the Union came in. Contrary to the Re-spondent's argument, I find that, although this incident occurred in apublic place, Lesniakowski was sufficiently near to Houlihan for thelatter to have been aware of his presence when he spoke, and, in view ofHoulihan's other conduct found below, it is concluded that Houlihan in-tended that Lesniakowski hear his remark.for equal work were discussed at the March 31 meet-ing. 4Lesniakowski and Jaconski both denied that they hadacted as agents for the Respondent in conducting themeeting and that they had interrogated any employeesconcerning their union sympathies or activities.' 5Waters testified that he had told Jaconski and Lesnia-kowski that they could use the conference room for theemployees' meeting when they had requested its use sothat the employees might discuss the union matter amongthemselves. He told them that it was their conferenceroom as well as everyone else's but refused to talk tothem about the Union. By his estimate, about 15 minutesafter this conversation, Waters left for lunch.t6When Waters returned to the office, he found the peti-tion signed by the employees on his desk. Although thepetition had been typed on the Respondent's stationery,Waters testified that this was the only copy of the peti-tion that he had seen and did not know how it had cometo be typed. 7Waters conceded that he never checked on how longthe meeting had lasted either personally or by asking hissupervisors. His only conversation that day with Ja-conski and Lesniakowski was when he gave them per-mission to use the conference room.In evaluating the evidence herein, I do not find Watersto be a credible witness. In spite of his clear involvementin authorizing the March 31 meeting and the general tes-timony of his dealings with Lesniakowski and Jaconskiwhile it was in progress, he testified that he had noknowledge of the meeting's substance and duration, al-though it occupied his entire work crew for nearly a fullday. As the weight of evidence, as will be discussedbelow, established Waters as a participant in much of theactivity found unlawful herein, his testimony is notdeemed reliable.2. The preelection diversion of freight from theRespondent's warehouseThe General Counsel contends that in April, duringthe weeks preceding the election, the Respondent rerout-ed freight destined for the Edison warehouse to a facilityI block away, owned and operated by another company,Summit Associates, and that this had been done to fur-ther drive home the message of the March 31 meeting14 Lesniakowski testified that, approximately 3 days after givingWaters the petition on March 31, he encountered Waters in the ware-house and asked if Waters thought that the petition was the right way.Waters told Lesniakowski that he had a right to do whatever he wanted.t' As noted, both Lesniakowski and Jaconski earlier had signed au-thorization cards at the union meeting of March 13.'° Waters denied Jaconski's account that, during the lunch period thatday, Jaconski and Lesniakowski had encountered him at a nearby restau-rant at which time the two employees had told Waters that the employ-ees had signed the petition. As Jaconski's testimony, noted above, is gen-erally discredited, Waters' denial of this incident is accepted.7 This denial contradicts Jaconski's testimony that the handwritten pe-tition originally brought to Waters was typed at Waters' insistence. WhileJaconski's testimony generally is not credited, his testimony in this regardis accepted as the almost daylong meeting certainly required companyapproval and as it appears most unlikely that a warehouseman could haverequired an expeditor to type the document on company stationery with-out supervisory authorization. Accordingly, it is found that the petitionwas typed at Waters' direction.358 BEHRING INTERNATIONAL, INC.that work in the warehouse was scarce and that if theemployees voted in the Union their jobs would be injeopardy. The Respondent, in turn, contends the freightwas diverted to Summit to reduce the content of thewarehouse and thus make room for the application of asealant to the warehouse floor to end a dust problem.Thomas Wier, who at the time of the events hereinwas warehouse supervisor,'8 testified that about a weekbefore the April 25 election Waters had told him that theRespondent was going to start subcontracting work toSummit Associates and had instructed Wier to sendtrucks arriving with freight at the Respondent's receivingdock to the Summit warehouse where it was to be re-ceived and unloaded. Waters told Wier that the Re-spondent wanted the men to see an empty warehouseand to let them think a bit on the union matter.The General Counsel argues that, in the context ofWaters' testimony that April was part of a slow period atthe Edison warehouse and that studies were then beingmade to determine how labor costs could be reduced,the Respondent's manner of preparing for the floor sea-lant application was singular. Although Waters testifiedthat the Respondent did not receive a cost breakdownfor the respective storage and labor services furnished bySummit during this period, but, rather, received an all-inclusive bill, Respondent's Exhibit I , which evidencesthe arrangement for these services, reveals that Summitbilled the Respondent at a stated rate for the space inminimum units of 1,440 square feet and also for separatelabor costs of $9.10 per hour, which rates were substan-tially higher than that paid by the Respondent to its ownwarehouse employees. The Respondent's determinationto use Summit labor almost exclusively to handle the di-verted incoming freight during this period and to use itssupervisors to move in-house inventory from the floorarea to be sealed to other parts of the warehouse pro-ceeded in the face of Waters' statement that the Re-spondent's employees did not at that time have enoughwork.The sealant was applied on April 16 and sometimeafter that but before the election the Respondent stoppeddiverting freight to Summit.Waters in turn testified that it had been necessary todivert this freight in order to reduce the quantity of ma-terial in the warehouse and to enable inventory alreadyin the warehouse to be moved out of the way so that thewarehouse floor could be chemically sealed in responseto a dust problem. Although it only took I day to applythe sealant, which dried in 48 hours, 3 additional weekshad been needed in advance in order to make the neces-sary preparations. These included emptying and cleaningthe warehouse so that the sealant would take andmoving freight out of the way as required. Waters relat-ed that he first had authorized the contractor to do thesealing work in February but the start was delayed byuncertainty as to how much of the warehouse floor wasto be sealed. Whatever was done in preparation for thefloor sealing, including the diversion of freight and theis Wier, called as a witness by the General Counsel, was employed bythe Respondent from November 1975 until severed on about October 7.1977.rearrangement of in-house material, had been done at thecontractor's instructions.Waters explained that his decision to use Summit laborwas not unusual as in the past the Respondent, had donebusiness with Summit Associates, as the situation re-quired. From the time the Respondent had assumed theforeign air force account in November 1975, when theEdison warehouse opened, through April 1976, a busyinterlude, the Respondent had augmented its own workforce by using three to six employees provided bySummit. In that interval Summit employees worked atthe Respondent's warehouse with the Respondent's ownemployees sorting freight and driving tow trucks. In theslower periods which followed, the Respondent disontin-ued the use of outside labor as unnecessary, and did notagain resort to Summit until March 1977 in connectionwith the Respondent's floor sealing operation.' InMarch and April no freight was transferred from the Re-spondent's warehouse to Summit, but incoming ship-ments were diverted to the Summit warehouse andstored there until shipped to the customer country.3. The alleged unlawful pay raises and otherimprovements in job benefitsThe General Counsel contends that in the preelectionperiod the Respondent promised and granted various un-lawful pay increases to discourage employee support forthe Union.Specifically, the General Counsel argues that the Re-spondent, in the preelection period, reclassified andgranted accompanying pay increases to Michael Ja-conski, Clara Kitson, and Michael Lanza. In late Marchthese three employees, without evaluation, were reclassi-fied by the Respondent from the designation of receivingclerk to warehouseman.20All three employees testifiedthat, while working as receiving clerks in parcel post,their jobs had been to consolidate and segregate freightby priority and to containerize the goods. Their dutiesremained the same after their reclassifications, which in-volved only the change of title to warehousemen and theincreased compensation.21 The explanation given to theemployees by Waters for their reclassification at thattime was that the receiving clerk classification was beingeliminated.Waters testified that under the Respondent's paypolicy as it was in the first half of 1977 employees re-ceived salary and performance evaluations 90 days afteremployment, and thereafter received evaluations andwarranted pay increases, consecutively, 6 months afterthe anniversary date of their employment, I year afterthe anniversary date, and every 6 months thereafter.Under this evaluation system, employees could receive19 Waters' testimony that the Respondent began to use Summit in Feb-ruary and March in connection with the floor sealing procedure is con-tradicted by the Respondent's arrangement for Summit's services, whichis dated March 28 and by its terms contemplates that Summit's serviceswould be rendered in the future.20 Kitson and Lanza were reclassified effective March 26 and Jaconskion March 28.2' In being reclassified to warehousemen, Kitson received a monthlyincrement of $207 while Jaconski and Lanza each received 238.80 amonth359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither no raises for bad performance or could receive in-creases of 4, 6, or 8 percent, respectively, dependingupon how highly they were rated, until they reached thehighest pay rate available for their job classifications.Accordingly, employees Eric Stromberg and Sandersboth were evaluated by the Respondent in January and,respectively, were found to merit pay increases of 4 per-cent. However, they were informed at the time that, asthey had reached the top of the pay scale for their re-spective jobs, they would receive no increments. Howev-er, both Sanders and Stromberg later received pay in-creases effective April 27, made retroactive to their Jan-uary evaluation dates. The April 27 increases, part of ageneral across-the-board raise for all employees, wasgiven without use of the Respondent's evaluation proce-dures.22In addition to granting the foregoing preelection raisesto Lanza, Kitson, and Jaconski, the General Counselcontends that the Respondent also unlawfully promised ageneral across-the-board wage increase before the elec-tion, which was paid shortly after the election was con-ducted.Employee Ippolito testified that, in the period betweenthe filing of the petition in the representation case andthe conduct of the April 25 election, Waters, at a meet-ing of employees, promised to provide such an across-the-board increase. On that occasion, Waters told theemployees that he was trying to fight for equal pay forequal work in the warehouse and that $300 per week peremployee was a justifiable wage. Although Ippolitoagreed that the concept of equal pay for equal work hadbeen discussed before the petition was filed and againafter the election, this was the first instance where thespecific figure of $300 had been mentioned.The Respondent's payroll records reveal that a generalacross-the-board pay increase was given to all warehouseemployees effective April 27, bringing their pay rate tothe uniform scale of $300 per week or $1,300 per month.At the same time, the three parcel post employees whoworked in the small package area, Ringen, Barbato, andWilliam Tiedemann, were raised to approximately $280per week or $1,217.88 per month.23Waters testified that I or 2 days after the April 25 rep-resentation election he conducted a meeting in the con-ference room with the entire warehouse staff. Watersasked the employees if they had any complaints and sug-gested that the employees should submit any ideas forimproved conditions in the warehouse to him and hewould see what he could do. Waters emphasized that hecould not guarantee anything. A few days later Watersreceived a handwritten list itemizing the employees' pro-22 1 find no merit to the General Counsel's contention that employeesAnthony Ippolito, Edmund Ringen, and William Tiedemann, all of whomreceived pay increases on April 9, had received them unlawfully becausethey were given in the preelection period. Rather, the payroll evidenceshows that they each had received their previous increments on October9 and at like intervals before then. It is therefore concluded that theirraises of April 9 were consistent with the Respondent's longstandingpolicy of affording pay raises at 6-month intervals as warranted by itscalculations.23 The reason for paying less money to the employees in the smallpackage area was that their work was lighter and less demanding. Thesepositions were usually filled by older male and by female employeesposals. Included in this list were employee requests forequal pay for equal work, paid hospitalization insurance,a grievance committee, and other unrecalled items.On the day Waters received the list he read it to theRespondent's vice president, Murphy, who, in turn, re-ported its contents to the Respondent's president, Ne-whouse. Within 4 or 5 days of receiving the list from theemployees, Murphy informed Waters that certain of theitems on the list had been agreed to by the Respondentand some were unacceptable. Among the items approvedby the Respondent was a provision for overtime pay attime and a half after 8 hours per day rather than after 40hours per week, the grievance committee, and equal payfor equal work at the above-referred rates for warehouseand parcel post employees. According to Waters, theraises were to become effective 2 to 3 weeks after theelection and were not to be retroactive.24The Respondent denies that any of the pay raises andreclassifications were granted as a result of or to counterthe Union's organizational campaign, and argues that theacross-the-board increase and other benefits did notbecome effective until after the election, to which no ob-jections had been filed.25As indicated in the General Counsel's brief, the Re-spondent produced no evidence of a general across-the-board pay increase for employees at any location otherthan the Edison warehouse.4. The alleged threatened loss of job benefitsEmployee Edmund Ringen testified that in March orearly April, after the filing of the representation case pe-tition, he and other warehouse employees were sum-moned to a meeting called by the Respondent's vicepresident, Murphy. Ringen recalled that Murphy told theemployees that he had been to the National Labor Rela-tions Board, that a date for an election had been agreedupon, and that he would like everyone to vote. If thevote resulted in a tie, the Company would win, and thatwas what he hoped for.26Employee Anthony Ippolitorelated that Murphy on that occasion had announcedthat he had just returned from the road and was lookingfor more contracts for the Respondent as the Companyjust could not depend on the one (foreign air force) con-tract that it had. Murphy said that that there was a24 The Respondent did not agree to the employee proposal for paidhospitalization insurance.25 Waters' testimony with regard to the timing of the across-the-boardpay increase, as noted, is contradicted by the Respondent's payroll re-cords, which show that the raise became effective on April 27, the datethat Waters testified that he first suggested to the employees that theysubmit their proposals for improved job benefits. Also. while it is truethat no objections to the election were ultimately filed, as noted, such ob-jections still could have been timely filed after April 27 when the raiseswere given. Had objections been filed the raises thus given would havebeen unlawful. See Belcor. Inc.. d/b/a Modesto Conwvalescent Hospital, 235NLRB 1059, 1063 (1978).26 Murphy testified that he met with the warehouse staff on aboutApril 8 at which time he announced that agreement had been reached fora Board-conducted election on April 25. The employees were encour-aged to vote as this decision affecting their future should not be reachedby default. Murphy stated that he was precluded from trying to influencethe employees in any way. and further stated. "What will be will be andthe Company ill go on from there.'360 BEHRING INTERNATIONAL, INC.chance they might get some new contracts and, if theemployees did not organize things looked good.27Ringen also testified that in April, before the election,he and the other warehouse employees attended a meet-ing called by Station Manager Waters and his assistant,Joyce Hesse. On that occasion Waters asked the employ-ees what their problem was. When there was no answer,Waters said that if the employees did vote for a union heprobably would handle the negotiations and there was agood chance, that they would lose their stock optionplan, profit-sharing plan, and pension benefits. Ringen in-terjected that as the employees had vested rights howcould they lose these benefits? Waters did not reply.Employee Michael Lanza averred that at a preelectionmeeting of all warehouse employees Waters describedthe Respondent's stock plan, telling the employees that ifthey were employed for 2 years they would receivestock in the Company. After a while, the employeeswould start to own the Company. Waters told the em-ployees that the Respondent's branch in New York had aunion but did not have the stock plan.28Before the election, Waters also met with the ware-house staff, divided into separate groups, to discuss em-ployee grievances. Ringen testified that he and membersof his group, when they met with Waters, told him oftheir desire for overtime pay after 8 hours of work eachday and of their wish for more pay. Waters stated hisagreement with the employees but told them that theywere dealing with a southern-based outfit. He said thathe would see what he could do when he went to the Re-spondent's Houston headquarters.29Waters, in turn, testified that before the election heconducted two meetings with the warehouse staff. Thefirst was in the beginning of April at which time hemerely read verbatim a prepared statement to the staff,saying nothing more than what was contained therein.The statement announced the coming election, the dateand time, and advised the employees of their right toparticipate therein, and reassured them that no effortwould be made by management to harass or intimidateanyone involved in the election procedure. The GeneralCounsel does not contend that the verbatim statement as-sertedly read to the employees contained unlawful lan-guage.Waters described a second meeting of all warehousepersonnel conducted later in April when he told the em-ployees of the profit-sharing and stock option plans, the27 Ippolito was also present at a meeting of all employees before theelection in which the Respondent's president. New house., praised thework of the Edison warehouse employees, described the customer airforce's satisfaction with their performance, and called them the bestwarehouse employees in the Respondent's organization..z At the time in question fringe benefits provided for its employees bythe Respondent, in addition to paid vacations. holidays, and Christmasbonuses, included the following companywide benefits hospitalizationand major medical insurance, the Respondent's stock program wherebythe Respondent made stock purchases for eligible employees, and aprofit-sharing program While, as noted, these last programs were com-panywide, not all of the employees had sufficient service to be eligible.a9 Ringen's testimony on this point is., in substance if not in time, cor-roborated by that of Jaconski. who related that, when Waters came tothe conference room at the conclusion of the March 31 meeting, hepromised the employees that he would check with the main Houstonoffice on the matter of obtaining equal pay for them.existing hospitalization, sickpay, and other benefits. Onthat occasion, employees asked questions as to the availa-ble fringe benefits. Waters denied having threatened em-ployees with the loss of existing benefits if they voted forthe Union.5. The alleged unlawful interrogationsWarehouseman Sanders testified that on April 22, just3 days before the election, he stopped for a drink at anearby bar and restaurant where he joined SupervisorHoulihan and Lesniakowski at a table. After several min-utes of general discussion, Lesniakowski asked Sanderswhat he thought about the Union and how he was goingto vote. Sanders replied that he would vote "no," as hedid not believe the Union was going to win. Lesnia-kowski then asked how Sanders thought everyone elsewas going to vote. Sanders answered to the best of hisknowledge.About 35 minutes later, Lesniakowski departed, leav-ing Sanders and Houlihan alone at the table. Sanders tes-tified, still without contradiction, that Houlihan askedwhat was the matter with those people. When Sandersasked if he meant the people at Behring, Houlihan re-plied "Yes." Houlihan declared that he did not under-stand why those people could possibly want the Union,repeating this statement. Houlihan noted that the Re-spondent was a good company to work for with profit-sharing and stock ownership plans. Employees were notpushed by the supervisors to work harder and if anyoneasked for time off they received it. Sanders replied thathe guessed that the employees felt that they needed thetime off because they did not receive overtime pay after8 hours' work and had to work overtime on Saturdaysand Sundays when the warehouse was busy. Sanders de-clared that people were completely fed up with the con-ditions there. Houlihan then asked Sanders how he feltthe other employees were going to vote and how Sand-ers would vote, the same questions earlier put to him byLesniakowski. Again, Sanders stated that he was goingto vote "no," and gave his estimate of how the variousother employees were going to vote. Houlihan thenasked who had started the Union. Sanders replied thatEric Stromberg had started the Union along with hisbrother, Ray, the two having contacted the union dele-gate.As a sequel to the above incident, Eric Stromberg tes-tified that after work on June 3, the day he was laid off,he went out for the evening with Houlihan and a numberof the Respondent's employees. Later, after dinner and anumber of drinks, he was left alone with Houlihan at abar. In the course of their conversation, Houlihan toldStromberg that it was all Stromberg's fault that everyonewas getting laid off and the whole union thing. Strom-berg said that it was not, that the Union was not his ideaalone, but that actually it was Houlihan's fault. Houlihanhad hired three men into the warehouse at pay rateshigher than several incumbent warehouse employeeswere receiving at the time. Stromberg told Houlihan thathe had been approached by Lesniakowski and Jaconskiabout bringing in the Union, which was what had startedthe ball rolling. Houlihan, however, persisted that the361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion was Stromberg's fault. As Houlihan was becomingincreasingly belligerent, Stromberg left.6. The alleged unlawful layoffs and postelectioncontractingOn May 6 the Respondent laid off Ray Stromberg,Clara Kitson, and Michael Lanza and on June 3 laid offEugene Calacino, Anthony Ippolito, Edmund Ringen,Eric Stromberg, and Joseph Sanders, all warehouse em-ployees, while concurrently contracting for labor serv-ices to be provided by ESP, Inc., an outside firm.30Therecord also reveals that Lesniakowski and Jaconski, thesponsors of the March 31 employees' meeting, were notlaid off but were assigned to work under a new supervi-sor in quality control. The record reveals that in theirnew quality control assignment their duties remainedwhat they had been as warehousemen except that theyalso were responsible for training new warehouse person-nel provided and employed by ESP, Inc.3'Former Warehouse Supervisor Wier testified thatabout 2 weeks after the election he and the other super-visors attended a meeting called by Waters, who toldthem that as of Friday of that week all the men wouldbe laid off, and beginning with the following week theRespondent was going to use an outside agency to do allthe warehouse work. Wier asked when he should informthe employees. Waters replied that Wier should tell theemployees on Friday, when they were paid at the end ofthe week, and to give them a week's notice at that time.Waters explained that the layoffs were being effectuatedbecause it was estimated that the Company could save$50,000 a year by going to an outside agency in that itwould not have to pay employee benefits, pensions, andother related expenditures. Waters also stated that theRespondent did not want the threat of the Union hang-ing over its head because in all probability the employeeswould go union in another year from that time when anew election could be held. Waters told the group thatthe Respondent's president, Newhouse, would probablyclose the Edison terminal if the men did go union. TheCompany wanted to remain nonunion.Both Murphy and Waters described a series of studiesthey, respectively, had made in May on the comparativecosts of subcontracting the warehouse labor upon whichthe estimated savings were based.3230 ESP, Inc., had been established by two men not connected withSummit Associates, one of whom earlier had worked for the Respondenton an efficiency report."3 Ringen testified that after the election and subsequent to the start ofthe layoffs Jaconski, passing by, had told Ringen and another employeethat he was on his way to the office. When Ringen asked who the Com-pany was laying off, Jaconski answered that Murphy, the Respondent'svice president, had told him that the Company was taking care of himand owed him for what he had done for it.32 The record reveals that the Respondent's labor costs for its ownemployees had increased in that as of April 27 all warehouse employeesreceived equalizing increases aligning them at uniform weekly pay levels,and the Respondent, since the election, for the first time was paying itsemployees time and a half in overtime pay after 8 hours per day. In addi-tion, the Respondent also had recognized the employees' grievance com-mittee and had obligated itself to process grievances. The Respondent'sfringe benefit package for its own employees, however, was less costlythan it might appear, as before the May 6 layoff only four Edison em-ployees had sufficient service to be eligible to participate in the profit-sharing and stock option plans.Murphy testified that the Respondent had followed apractice of subcontracting its work and that he, in fact,had first recommended subcontracting work in theEdison warehouse to the Respondent's Houston head-quarters office in 1975. Later, in January 1977, becauseof the financial problems then extant, he requested au-thority to investigate subcontracting the warehouse workin order to reduce costs. He reasoned that subcontractingwould give him control of the number of employees towork at a given time so that, based on fluctuating workvolume, only those employees actually required wouldbe used. This could provide substantial savings over theneed to employ a fixed group as done with the Respond-ent's own employees.Murphy testified that the Respondent's financial situa-tion continued to worsen in that its contract with thecustomer air force underwent two changes in scope. Thefirst major change occurred in June 1976 when the Re-spondent was required to interface with the customer airforce's logistics system, which resulted in increased coststo the Respondent. The second major change occurredwhen the customer air force acquired a fleet of large aircargo carriers which it began to operate as a wing of itsown air force. This reduced the number of charter flightsfor which the Respondent had been contracting, andthus the Respondent lost a previously earned 5-percentCAB commission on all such flights. In addition, the cus-tomer's newly acquired airlift capacity resulted in a re-duction of ocean bookings costing the Respondent an ad-ditional decline in revenues generated through brokeragefees for these ocean voyages.A final factor increasing the Respondent's costs at thattime was the need to install a computer, which was donein May or June, to enable the Respondent to keep cur-rent with the customer air force's requirements. The airforce refused to renegotiate its contract to allow the Re-spondent to recover any part of these lost earnings orhigher costs.Based upon a financial reversal in December 1976, theabove-described factors which served to further reducethe Respondent's earnings, and his economic analysis,Murphy again recommended to Newhouse that thewarehouse work be subcontracted and that five ware-house employees be laid off with severance pay and va-cation allowances.On May 6 the first layoffs-of Ray Stromberg, Kitson,and Lanza-were accomplished. These, however, werenot part of the subcontracting decision,33but were basedon Waters' statement to Murphy about 2 weeks earlierthat he thought it was possible to reduce his warehousework force by three. Murphy approved this action andthe three employees were laid off.Murphy testified that the June 3 layoffs of Colacino,Ippollito, Ringen, Sanders, and Eric Stromberg occurredpursuant to the decision to subcontract the work, whichthereafter was done by employees of ESP, Inc., the con-tractor. The ESP personnel, in turn, thereafter were3:' The contract with ESP, Inc.. the contractor who finally assumedthe warehouse work. was not executed until May 26 and no costs wereexecuted under it until June 6.362 BEHRING INTERNATIONAL, INC.trained for their work by Lesniakowski and Jaconski,a4who, as noted, had been assigned to work in quality con-trol after the election under a new supervisor. Theywere the first assistants to be assigned to that area, whichpreviously had been handled by one man.C. Analysis and Concluding Findings1. The March 31 employees' meetingThe General Counsel, contrary to the Respondent,contends that, in conducting the meeting of the entirewarehouse staff on March 31 in the absence of supervi-sors, Lesniakowski and Jaconski acted as agents of theRespondent and that their acts in connection with thatmeeting were binding on the Respondent. The Respond-ent denies that they acted as agents, indicating their gen-eral rank-and-file status.To determine such agency, it is not necessary to finddirect evidence that the activities of Lesniakowski andJaconski actually were authorized or subsequently rati-fied. Rather, agency may be inferred from the circum-stances. 3 5Summarizing the credited evidence in this area, Les-niakowski and Jaconski were the first employees allowedto call a meeting of other employees during workinghours when no supervisor was present, receiving permis-sion from Waters for the same in order to discuss "theunion matter." Although the meeting occupied the greatbulk of the workday of all the Edison Warehouse em-ployees, all were paid for the time spent at the meetingand none were questioned or reprimanded with respectto their long absences from their work stations. The an-tiunion petition drafted and signed at that meeting wastyped at Waters' insistence on company stationery anddelivered to Waters. Later that day Lesniakowski andJaconski also brought to Waters the employees' list of re-quested improvements and benefits prepared in the con-text of their having signed the request for withdrawal ofthe election petition. To some employees, these proposalsrepresented a hoped-for exchange for the antiunion peti-tion. The list included requests for overtime after 8 hoursof work, paid hospitalization, equal pay for equal work,and establishment of a grievance procedure. The griev-ance committee members were elected on March 31 andwere recognized and dealt with by management beforethe election. Subsequently, Waters pursued the remainingproposals with management and all but paid hospitaliza-tion were eventually granted.In these circumstances, noting particularly that Watershad allowed the unprecedented meeting and had accept-ed the employees' signed request for withdrawal of theunion petition and their list of requested job improve-ments which had evolved from the meeting, that he sub-J' Jaconski temporarily quit his job with the Respondent on May 6,against the urging of company officials, because he felt badly about thelayoffs and sensed that other employees disliked him presumably becauseof his involvement in cosponsoring the March 31 employees' meeting.However, after later being asked to return by the Respondent, he wentback to work on May 23.a5 See Razco. Inc., d/b/a Hit '. Run Food Storei, 231 NLRB 660, 669(1977); Dellridge .4ssociates. Inc., db/a Dellridge Nursing Home, 234NLRB 595, 599 (1978); Birmingham Publishing Company. 118 NLRB1380, 1381-82 (1957), enfd 262 F.2d 2 (5th Cir 1958)sequently granted most of the employees' requests, andthat it is inconceivable that the meeting could havelasted for as long as it did without disciplinary action bythe Respondent unless conducted with the direction, as-sistance, and encouragement of management, I find thatLesniakowski and Jaconski acted as the Respondent'sagents in conducting the March 31 meeting and thattheir statements to the warehouse employees and actionson that occasion were binding upon the Respondent.Therefore, it is concluded that the Respondent, throughLesniakowski and Jaconski, violated Section 8(a)(l) ofthe Act by threatening employees during the March 31meeting that their work would be subcontracted or thewarehouse would be closed if the election was conduct-ed and the Union was voted in.36It also is concluded that the Respondent. through Les-niakowski and Jaconski, violated Section 8(a)(1) of theAct as alleged in the amended complaint by making itclear to employees on March 31 that they would bebetter off without a union.372. The preelection diversion of freightIn concluding that the Respondent, in the preelectionperiod, was utilizing and building upon a slow period inthe warehouse to impress upon its employees the mes-sage of the March 31 meeting that work was slow and ifthey supported the Union their jobs would be in jeop-ardy, I note former Warehouse Supervisor Wier's testi-mony that in April, before the election, Waters, in direct-ing him to divert incoming freight to the Summit ware-house, had told him that the Respondent wanted the em-ployees to see an empty warehouse and let them think alittle bit on the matter.Although Wier, on cross-examination, continued toadhere to this testimony, the Respondent contends thatWier, who was subsequently severed by the Company,was a disgruntled witness whose testimony against theRespondent should not be credited. Wier testifed that inthe course of his employment he had received three dis-ciplinary letters from the Respondent relating to his jobperformance, and that in September he was told byHesse that she had learned from Waters that Wier wouldbe laid off in I month. In connection with his layoff theRespondent offered to give Wier I month's severancepay and bear the cost of the forthcoming maternity hos-pitalization for Wier's wife if Wier signed a letter of res-ignation. If Wier refused to sign he would receive noth-ing. Although Wier did not sign the resignation letter, he36 There is no evidence that Lesniakowski or Jaconski interrogatedemployees as to their union sympathies or desires on March 31. While itcould be argued that, in impelling the employees to sign the request forwithdrawal of the union petition, the employees were obliged to go onrecord as to their stand on the Union at that time, this is a separate formof interference with their rights under Sec. 7 of the Act, to be consideredbelow, and to find that this constituted interrogation would strain thecustomary usage of that term.37 Although not alleged in the complaint, it is further found that theRespondent. again through Lesniakowski and Jaconski, violated Sec.8(aH1) of the Act by soliciting employees to sign the document request-ing withdrawal of their union petition. See Dellridge .Vursing Home.supra. and Hit 'N Run Food Stores, supra. This conduct is closely relatedto the matters actually alleged, formed a part of the alleged conduct, ands·ias full) litigated at the hearing363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid receive the severance pay and also was paid throughOctober 7 although he actually ceased to work for theRespondent 2 weeks before that date. Still pending at thetime of the hearing was Wier's hopes for hospitalizationbenefits as his child had not yet been born.Although Wier was not pleased at his treatment by theRespondent, I find him to be a credible witness. His testi-mony is consistent with the general fact pattern of thiscase, which, as will be discussed below, shows a deter-mined effort by the Respondent to defeat the Union byextreme tactics which are detailed in this Decision.While Wier may have lost his position by the time of thehearing, he had received at least I month's severancepay and still hoped to obtain hospital coverage from theRespondent for his wife's maternity period. Accordingly,as Wier's testimony adverse to the Respondent was in-consistent with his interest in receiving the hospitaliza-tion payment, his account of the events is afforded addi-tional credence.However, Wier's testimony as to the significance ofthe empty warehouse is corroborated by other factors in-dicated above. Although the dust accumulation in thewarehouse which led to the floor sealing operation hadbeen a problem for some time, it was decided to dealwith it only in a preelection period. The warehouse staff,underutilized at the time, was not assigned to move thein-house inventory from the area to be sealed, but,rather, this work was assigned to the supervisors, whodid this work after the regular work hours. Even accept-ing, arguendo, the Respondent's assertion that it was nec-essary in the preelection period to have leased the spacefrom Summit to reduce the freight level in its own ware-house in preparation for the floor sealing, the record re-veals that it would have been less costly for the Re-spondent to merely have leased the space at Summit andused its own employees to handle the diverted freight onSummit's premises. Instead, the Respondent hired bothspace and labor from Summit while retaining its ownemployees. That the Respondent was free to have as-signed its own employees to work at the Summit ware-house is clear from the fact that in this period it actuallydid assign Lesniakowski and two others to that locationto work with the Summit crew. The Respondent as partof its antiunion campaign, as particularly evidenced bythe remarks of Lesniakowski at the March 31 meeting,specifically called attention to the lack of work in thewarehouse and the threat of possible future layoffs as itsmeans of inducing employees to give up the Union. Thatthis was intended is coroborated by Wier. While thefloor sealing operation may have abated the dust andsolved a real problem for the Respondent, the way thematter was handled served to provide an atmospherecontinually supportive of the March 31 threats of layoffor shutdown.Although the use of the freight diversion before theelection, at least in part, to make its employees apprehen-sive about supporting the Union was not alleged as a vio-lation in the complaint, the matter was fully litigated atthe hearing and is closely related to matters actually al-leged. Accordingly, I find this conduct to be violative ofSection 8(a)(l) of the Act.3. The alleged unlawful promises and granting ofwage increases and other benefitsThe General Counsel, contrary to the Respondent,contends that various pay increases were granted unlaw-fully in the preelection period to discourage union sup-port and activity by Respondent's employees.From the credited evidence, including the Respond-ent's payroll records, it is concluded that on March 26Michael Lanza and Clara Kitson and on March 28 Mi-chael Jaconski, respectively, were unlawfully reclassifiedfrom receiving clerks to the higher paid position of war-ehousemen. In view of the timing of these raises after thestart of the Union's organizational drive,38and the Re-spondent's other conduct found unlawful herein, notingalso that it is established that the institution of a newclassification and wage scale in response to an organiza-tional drive is unlawful,391 find, under the circum-stances herein, that the reclassification of these three em-ployees to higher paying positions is violative of Section8(a)(1) of the Act. Waters' explanation that the reclassifi-cations had occurred because the receiving clerk job wasbeing eliminated as all warehouse employees were doingthe same work illustrates the Respondent's timing as thissituation apparently had been true for some time before.Crediting the testimony of employee Ippolito, I con-clude that Waters, at a preelection meeting of all ware-house employees in April, announced that he was tryingto fight for equal pay for equal work and that $300 aweek was a justifiable wage.40This raise was actuallygiven but 2 days after the election at a time when objec-tions to the election could still have been timely filed.In my view, Waters' statement to the employees, asdescribed by Ippolito, constituted a promise of a pay in-crease in the stated amount, and apparently was a pree-lection response to the list of employee proposals sent tohim by them on March 31 in consideration of theirhaving signed the petition withdrawing their support forthe Union. Contrary to Waters' testimony that increasedwages and other benefits were not requested until 2 daysafter the election when the request was processed, theRespondent's own records, as noted, show that theacross-the-Board increment became effective 2 days afterthe election. Accordingly, I find that the Respondenthad announced and undertaken to obtain the pay raisewell before the election was conducted in violation ofSection 8(a)(1) of the Act.The only other job benefit granted by the Respondentin the preelection period was the establishment and rec-ognition of the three-member grievance committeeformed at the March 31 meeting and as a result thereof.Although this committee took its inception from the em-ployees' request for such representation, the committeereceived its validity and standing from the Respondent aspart of the consideration for the employee-signed peti-tion requesting withdrawal of the representation election:' Wier's testimony that he informed the Respondent of the start or theUnion's campaign upon learning of it from employees in the first week inMarch is credited.:" rymnaser Corporation, 233 NLRB t19 (1977).40 At that time, the most highly paid warehouse employees earned aweekly raise oif $289364 BEHRING INTERNATIONAL, INC.petition. In that sense, the grievance committee was anunlawful job benefit given before the election to encour-age the employees to abandon their support for theUnion and to seek redress of their job-related problemsand grievances through the alternative thus provided.Accordingly, it is concluded that, in recognizing thegrievance committee under the circumstances herein, theRespondent violated Section 8(a)(l) of the Act.4. The alleged unlawful threat of loss of job benefitsIn accepting the testimony of employee EdmundRingen that, at a preelection meeting of all warehouseemployees in April, Waters declared that if the employ-ees did vote for the Union he probably would handle ne-gotiations and that there was a good chance that theywould then lose their stock option plan, profit-sharingplan, and pension benefits, Waters' denial of the same isnot credited as, for reasons set forth above, he is notdeemed a reliable witness.The Respondent contends that, even if Waters hadmade the remarks attributed to him by Ringen in threat-ening the loss of job benefits, such comments were rec-ognized as insubstantial by Ringen himself, as Ringen, inresponse, had asked, in effect, how could these benefitsbe lost as the employees had vested rights. However, thisargument lacks merit. Ringen's statement was in thenature of a protest which did not reduce the significanceof the threat. It did not even describe the relevant situa-tion, as only 4 of the approximately 14 employees whoheard Waters that day had vested rights to these benefits.Accordingly, it is concluded that, in threatening the lossof such benefits, the Respondent violated Section 8(a)(1)of the Act.5. The alleged unlawful interrogationFrom the uncontradicted testimony of Joseph Sanders,it also is found that about 3 days before the election, at abar, Warehouse Supervisor Houlihan, in violation of Sec-tion 8(a)(l) of the Act, had asked Sanders, in effect, whythe employees wanted a union, how he and each of theother employees would vote in the forthcoming election,and who had started the Union.Two other incidents involving Houlihan, referred toabove and not specifically alleged in the complaint, alsoare worthy of note. First, Lesniakowski testified, alsowithout contradiction, that about 3 days before theMarch 31 meeting, while but two bar stools away, heoverheard Houlihan tell an acquaintance that the workwas being diverted to the Summit warehouse and that itlooked as though the Company was going to subcontractout the work if the Union came in. Lesniakowski gavethis incident as a motivating factor in his decision to seekthe March 31 meeting. The second undisputed occur-rence is taken from Eric Stromberg's testimony that onthe night of June 3 immediately following his layoff,while Stromberg also was in a bar with Houlihan, thelatter told him that the layoffs and the whole union thingwere all Stromberg's fault, repeating this with increasingbelligerence. Houlihan's conduct relating to Strombergand Lesniakowski was sufficient to constitute unlawfulcoercive interference with the rights of the affected em-ployees. However, in view of my other conclusions inthis matter, which include extensive violations of Section8(a)(1) of the Act, no unfair labor practice finding willbe made with respect to the incidents relating to Lesnia-kowski and Stromberg as these events were not allegedin the complaint and, if found, would not materiallyaffect the remedy found herein.6. The alleged unlawful layoffsIn agreement with the General Counsel, the economicdefense offered in justification of the layoffs on May 6and June 3, respectively, of eight employees must beconsidered in the context of the union animus shown bythe Respondent. At the March 31 meeting employeeswere told that if the Union came in or an election wereconducted their work would be subcontracted or thewarehouse would be closed and thus were persuaded tosign a written request for withdrawal of their representa-tion petition. In the critical period before the election theRespondent also gave and promised to give pay in-creases, recognized an employee grievance committee,and conducted meetings of employees where, at varioustimes, they were told by members of management that ifthey did not organize business prospects looked good,and if the employees became unionized there was a goodchance that they would lose their profit-sharing plan,stock option plan, and pension benefits. To create a senseof anxiety among its employees during the preelectionperiod, the Respondent magnified a slow period in thewarehouse by diverting incoming freight to a contrac-tor's premises where it was handled by that employer'screw, and used its own supervisors after hours to moveinventory away from the floor area to be sealed, al-though the Respondent's own employees were underuti-lized at the time. As Wier credibly testified, a purpose ofthe strategem was to let the employees see an emptywarehouse and think about the union matter. After thelast layoffs occurred, on June 3, Houlihan told EricStromberg, the principal employee union activist, thatthe layoffs and the Union had been Stromberg's fault.41While subcontracting had been considered by the Re-spondent for years and some contractor labor had beenutilized during the first 6 months of the warehouse's op-eration, no subcontracting was again done until theUnion began to organize the Respondent's employees.Although the General Counsel argues with regard toWaters' study that, adjusting for the salaries and fringebenefits of employees Lesniakowski, Jaconski, and Tiede-mann, who was omitted therefrom, the cost to the Re-spondent of operating the warehouse with ESP labor forthe 4-week period between the weeks ending June 4 toJune 25 was nearly $3,000 more than it had cost to runthe operation with its own employees between the 4weeks ending April 15 and May 6, this would not neces-sarily be a valid projection for future comparative costs.41 As noted Houlihan also, at various times after the representationpetition was filed, deliberately stated in Lesniakowski's hearing that thework was being diverted to Summit and that it looked as though the Re-spondent would subcontract out the work if the Union came in, and un-lawfully interrogated Sanders as to how he and the other employeeswould vote in he election and who had started the Union365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMost of the benefits considered herein, including theacross-the-board pay raise and liberalized overtime paypolicy, became effective only on or after April 27, andwere not factors during most of the earlier 4-weekperiod referred to by the General Counsel. As the Re-spondent, in subcontracting, could reduce or expand thework force according to need with greater flexibility,would be spared the processing of employee grievancesand payment of fringe benefits, and could keep fewer re-cords, I am prepared to accept the Respondent's positionthat subcontracting the warehouse labor ultimately couldbe financially beneficial.However, noting that the layoffs began on May 6,only about 1-1/2 weeks after the effective date of theacross-the-board pay increase of April 27 and soon afterother benefits such as the grievance committee and in-creased overtime benefits were granted, and Wier's testi-mony that Waters, in directing the start of the layoffs,had told him and the other supervisors of the Respond-ent's continuing concern that the Union would try foranother election in the following year when one couldagain be conducted, in the context of Newhouse's wordsof praise for the work of the Edison staff, it is concludedthat, although the Respondent eventually could have re-duced its costs by laying off most of its own warehouseemployees and by subcontracting their work to ESP, theRespondent was motivated, at least in part, in so doing atthat time by a desire to reduce the possibility of anotherunion election in the future.42Accordingly, I find thatthe employee layoffs on May 6 and June 3, respectively,were in violation of Section 8(a)(3) and (1) of the Act.43IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1. Behring International, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Local Union No. 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. The Respondent violated Section 8(a)(3) of the Actby permanently laying off or terminating Ray Strom-42 The treatment of the laid-off employees contrasts markedly withthat afforded Lesniakowski and Jaconski, who were kept on at the newhigher pay rate in apparent reward for their services to the Respondentin having conducted the March 31 meeting. In fact, when Jaconski leftthe Respondent's employ after the first layoffs, he returned only afterhaving been invited back by the Respondent.4S Also considered in reaching the conclusion herein is the fact thatthe Respondent, through Houlihan's interrogation of Sanders, had actualknowledge that laid-off employees Eric and Ray Stromberg were princi-pal union activists.berg, Eric Stromberg, Clara Kitson, Michael Lanza,Eugene Colacino, Anthony Ippolito, Edmund Ringen,and Joseph Sanders because of their support for and ac-tivities on behalf of the Union.4. The Respondent violated Section 8(a)(l) of the Actby all of the foregoing conduct and by coercively inter-rogating an employee concerning his union sentiments,those of other employees, and as to the identity of theemployees who instigated the Union; promising andgranting employees a pay raise and improved employ-ment benefits to discourage them from supporting theUnion; threatening employees that their work would besubcontracted or the warehouse would be closed if anelection were conducted and the Union were voted in;threatening employees with loss of benefits if the Unionwere voted in; soliciting employees to sign a request thatthe petition for a representation election be withdrawn;coercively telling employees that they would be betteroff without a union; and deliberately reducing the availa-ble amount of work in the warehouse in the preelectionperiod by diverting freight and using contract labor inorder to make employees apprehensive about supportingthe Union.5. The General Counsel has failed to prove by a pre-ponderance of the evidence its contention that on March31, 1977, the Respondent, through Robert Lesniakowskiand Michael Jaconski, its agents, unlawfully interrogatedemployees.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand that it take certain affirmative action which is neces-sary to effectuate the policies of the Act.In view of the finding that the Respondent unlawfullylaid off or terminated Ray Stromberg, Clara Kitson, andMichael Lanza on May 6, 1977, and Eugene Colacino,Anthony Ippolito, Edmund Ringen, Eric Stromberg, andJoseph Sanders on June 3, 1977, and that the Respondenthas failed and refused to reinstate them, it will be recom-mended that the Respondent be ordered to offer each ofthem immediate and full reinstatement to his or herformer job or, if it no longer exists, to a substantiallyequivalent position, without prejudice to their seniorityor other rights and privileges, and to make each of themwhole for any loss of earnings that they may have suf-fered from the time of their termination to the date ofthe Respondent's offer of reinstatement, with backpayand interest computed in accordance with the Board's es-tablished standards as set forth in F. W. Woolworth Com-pany44and Florida Steel Corporation.45As the Respond-ent's conduct found unlawful herein goes "to the veryheart of the Act," a broad remedy is warranted.46Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:" 90 NLRB 289 (1950).4" 231 NLRB 651 (1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962).4' N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).366 BEHRING INTERNATIONAL, INC.ORDER47The Respondent, Behring International, Inc., Edison,New Jersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union activities, sympathies, and desires, those ofother employees, and as to the indentities of employeesactive in bringing about the Union's organizational cam-paign.(b) Threatening employees that if the Union comes inor a representation election is conducted their work willbe subcontracted or that the plant will be closed.(c) Threatening employees with loss of benefits if theysupport the Union.(d) Promising and granting employees a wage increaseand other employment benefits to induce employees toabandon their support for the Union.(e) Soliciting employees to request, in writing, with-drawal of the petition for a representation election.(f) Deliberately reducing the work available to its em-ployees in the period before a representation election bydiverting freight and using contract labor to discourageemployees from supporting the Union.(g) Coercively informing employees that they wouldbe better off without the Union.(h) Discharging or laying off and refusing to reinstateor recall its employees in order to discourage its employ-ees from becoming or remaining union members or oth-erwise supporting the Union.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:47 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Offer Ray Stromberg, Clara Kitson, MichaelLanza, Eugene Colacino, Anthony Ippolito, EdmundRingen, Eric Stromberg, and Joseph Sanders immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positionsof employment, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of earnings, with interest thereon, to be comput-ed according to the formula described above in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Edison, New Jersey, location copies ofthe attached notice marked "Appendix."48Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that those allegations of thecomplaint found to be without merit are hereby dis-missed.'8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."367